Exhibit POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS that each of the undersigned appoints Edward L. Larsen and Richard T. O’Connell, Jr., and each individually, as the attorney-in-fact and agent of the undersigned, with full power and authority of substitution, to execute for and on behalf of the undersigned a REGISTRATION STATEMENT ON FORM S-8 by The Talbots, Inc. for The Talbots, Inc. Deferred Compensation Plan, The Talbots, Inc. Supplemental Savings Plan, and The Talbots, Inc. Retirement Savings Voluntary Plan, and all amendments or supplements to this Registration Statement and all related documents and instruments, and to file the same with the Securities and Exchange Commission, granting to this attorney-in-fact and agent full power and authority to take such action as he deems advisable or necessary to carry out the intent of this Power of Attorney. IN WITNESS WHEREOF, each of the undersigned has executed this Power of Attorney effective as of October 27, 2008. Signature Title /s/ Trudy F. Sullivan President and Chief Executive Officer and Director Trudy F. Sullivan /s/ Tsutomu Kajita Chairman of the Board Tsutomu Kajita /s/ John W. Gleeson Director John W. Gleeson /s/ Motoya Okada Director Motoya Okada /s/ Gary M. Pfeiffer Director Gary M. Pfeiffer Signature Title /s/ Yoshihiro Sano Director Yoshihiro Sano /s/ Susan M. Swain Director Susan M. Swain /s/ Isao Tsuruta Director Isao Tsuruta
